Case 1:19-cv-02073-RM-STV Document 64 Filed 04/21/20 USDC Colorado Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge Raymond P. Moore

 Civil Action No. 19-cv-02073-RM-STV

 ZHANDA CAREY,

         Plaintiff,

 v.

 DEPUTY CARLOS BUITRAGO,
 SERGEANT TINA LOVATO,
 DEPUTY JOHN WEST,
 DEPUTY DONALD DEMELLO,
 DEPUTY JAMES ANDERSON,
 DEPUTY BILLY HUMBLES,
 DEPUTY CHASE AUMILLELR,
 DEPUTY DANIEL TRUJILLO,
 DEPUTY RONALDO GRANZIER, and
 SERGEANT JAMES CASIAS,

       Defendants.
 ______________________________________________________________________________

                                    ORDER
 ______________________________________________________________________________

         This matter is before the Court on the March 18, 2020, Recommendation of United States

 Magistrate Judge Scott T. Varholak (the “Recommendation”) (ECF No. 62) to GRANT the

 following motions: (1) Defendant Carlos Buitrago’s Motion to Dismiss Plaintiff’s Amended

 Complaint (ECF No. 27); (2) the Cell Extraction Defendants’1 Partial Motion to Dismiss

 Plaintiff’s Amended Complaint (ECF No. 50); and Defendant Casias’s Motion to Dismiss




 1
  The Cell Extraction Defendants are Sergeant Tina Lovato and Deputies Chase Aumiller, Billy Humbles, Donald
 Demello, Ronaldo Granzier, Daniel Trujillo, John West, and James Anderson.
Case 1:19-cv-02073-RM-STV Document 64 Filed 04/21/20 USDC Colorado Page 2 of 4




 Plaintiff’s Amended Complaint (ECF No. 51). The Recommendation is incorporated herein by

 reference. See 28 U.S.C. § 636(b)(1)(B); FED. R. CIV. P. 72(b).

         The Recommendation advised the parties that specific written objections were due within

 fourteen days after being served with a copy of the Recommendation. (ECF No. 62, p. 33.)

 Despite this advisement, no objections to the Recommendation have to date been filed by any

 party and the time to do so has expired. (See generally Dkt.)

         The Court concludes that Magistrate Judge Varholak’s analysis was thorough and sound,

 and that there is no clear error on the face of the record.2, 3 See FED. R. CIV. P. 72(b) advisory

 committee’s note (“When no timely objection is filed, the court need only satisfy itself that there

 is no clear error on the face of the record in order to accept the recommendation.”); see also

 Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (“In the absence of timely objection, the

 district court may review a magistrate’s report under any standard it deems appropriate.”). The

 Recommendation is, therefore, adopted as an order of this Court.

         In accordance with the foregoing, the Court:

     (1) ACCEPTS and ADOPTS the Recommendation of United States Magistrate Judge (ECF

         No. 62) in its entirety;

     (2) GRANTS the following motions:




 2
   The Magistrate Judge construed the Amended Complaint as asserting certain claims, such as the Eighth
 Amendment claims against some Defendants, in their individual capacities, and not others. (ECF No. 62, p. 16.)
 Plaintiff does not object to such constructions of his complaint and, finding no clear error, the Court accepts the
 Magistrate Judge’s constructions.
 3
   In the Conclusion, the Magistrate Judge recommended granting Defendant Lovato’s motion to dismiss to the extent
 she seeks dismissal of Plaintiff’s Eighth Amendment claims. Here, based on his construction of Plaintiff’s operative
 complaint, the Magistrate Judge recommended dismissal of the Eighth Amendment conditions of confinement claim
 against Defendant Lovato.

                                                          2
Case 1:19-cv-02073-RM-STV Document 64 Filed 04/21/20 USDC Colorado Page 3 of 4




            (a) Defendant Carlos Buitrago’s Motion to Dismiss Plaintiff’s Amended Complaint (ECF

                No. 27);

            (b) Cell Extraction Defendants’ Partial Motion to Dismiss Plaintiff’s Amended Complaint

                (ECF No. 50); and

            (c) Defendant Casias’s Motion to Dismiss Plaintiff’s Amended Complaint (ECF No. 51);

       (3) DISMISSES WITHOUT PREJUDICE the following claims:

            (a) Plaintiff’s state law claims, including any claim based on the Colorado Constitution,

                against all Defendants;

            (b) Plaintiff’s official capacity claims against all Defendants;

            (c) Plaintiff’s Eighth Amendment claims against Deputy Buitrago and Sergeant Casias in

                their individual capacities;

            (d) Plaintiff’s Eighth Amendment claim based on conditions of confinement against

                Sergeant Lovato in her individual capacity;

            (e) Plaintiff’s Fourteenth Amendment Equal Protection claim against the Cell Extraction

                Defendants in their individual capacities; and

            (f) Any claim in reliance on the Universal Declaration of Human Rights for lack of

                standing;4

       (4) STRIKES Plaintiff’s request for punitive damages against Defendants in their official

            capacities;

       (5) DISMISSES without prejudice Defendant Buitrago and Defendant Casias as there are

            no remaining claims against them; and


 4
     ECF No. 62, p. 4 n.2

                                                      3
Case 1:19-cv-02073-RM-STV Document 64 Filed 04/21/20 USDC Colorado Page 4 of 4




    (6) ALLOWS Plaintiff’s excessive force claims to proceed as against the Cell Extraction

       Defendants in their individual capacities.

       DATED this 21st day of April, 2020.

                                                        BY THE COURT:



                                                        ____________________________________
                                                        RAYMOND P. MOORE
                                                        United States District Judge




                                                    4
